Citation Nr: 0842044	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  03-08 378A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for right knee injury 
residuals with arthritis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1955 until 
August 1957.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 decision by the RO in Los 
Angeles, California, which denied the veteran's right knee 
injury residuals with arthritis service connection claim.

The veteran appeared before the undersigned for a hearing in 
August 2004.  A transcript has been associated with the 
claims folder.

The Board remanded this case for further development in 
August 2005, and it was subsequently returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Correspondence dated in July 2001 from the National Personnel 
Records Center (NPRC) informed the RO that the veteran's 
service treatment records were not available and were 
presumed to have been destroyed in a fire.  

Destruction of service medical records creates a heightened 
on the part of VA to assist the claimant in developing the 
claim.  Cromer v. Nicholson, 19 Vet App 215 (2005); Russo v. 
Brown, 9 Vet. App. 46, 51 (1996).  Where service medical 
records are missing, VA also has a duty to search alternate 
sources of service records.  Washington v. Nicholson, 19 Vet. 
App. 362 (2005).  

The Board's August 2005 remand asked that any sick, morning 
or Surgeon General's Office (SGO) reports be obtained as to 
determine whether the veteran suffered any injury to his 
right knee while in service.  In addition, the veteran's 
reported 1956 Army Base Hospital records in Straubing, 
Germany were to be obtained for the same purpose.

In response to the Board's August 2005 remand, a request for 
morning and sick reports for the entire period of the 
veteran's service, as well as SGO reports, was made in August 
2005.  A September 2005 NPRC response indicated that the 
requested SGO reports were "not a matter of record", and 
that a search for morning and sick reports must be narrowed 
to three months or less.  A second request for this 
information for period between August 1955 and November 1955 
was made in November 2005.  NPRC responded in November 2005 
and December 2005 that they required the veteran's "complete 
unit" to search for the requested information.

A request for inpatient clinical records from the Straubing, 
Germany Army Base Hospital for the period of October 1956 
through December 1956 was also made in August 2005.  The 
November 2005 NPRC response also indicated that the requested 
inpatient clinical records would have been located in the 
veteran's destroyed personnel file.  However, a December 2005 
NPRC response indicated that the 3rd Calvary medical records 
were kept at the company level and were not searchable by 
NPRC.

A letter requesting additional information regarding the 
period of time the veteran sustained his right knee injury 
was sent to the veteran in November 2005.  The veteran did 
not properly complete the attached questionnaire, however, a 
review of the claims folder reveals that the veteran had 
provided the requested information on at least four pervious 
occasions, including in his November 2001 notice of 
disagreement, in his November 2001 Medical History Form, in 
his August 2002 statement and during his August 2004 Board 
hearing.

The responses from NPRC suggest that there are additional 
avenues to search for service department records.  VA would 
likely be required to seek records through those avenues.  
See Washington.

Accordingly, the case is REMANDED for the following action:

1.   Obtain copies of sick and morning 
reports as well as Surgeon General's 
Office (SGO) reports, from the National 
Personnel Records Center for the veteran's 
basic training in Ft. Dix, New Jersey.  
The period of October 1, 1955 until 
December 31, 1955 should be requested.

All attempts to obtain these records 
should be documented.  If these records 
are unavailable, this should also be 
documented.

2.  All necessary steps should be 
undertaken, including directly contacting 
the U.S. Army's 3rd Calvary, to obtain 
records of the veteran's reported 
hospitalization at the Army Base Hospital 
in Straubing, Germany in 1956.  

All attempts to obtain these records 
should be documented.  If these records 
are unavailable, this should also be 
documented.

3.  If additional records are obtained, 
the examiner who provided the June 2008 VA 
examination should be asked to review the 
claims folder, including the newly 
obtained evidence, and provide an opinion 
as to whether any current right knee 
disability is as likely as not (50 percent 
probability or more) the result of an 
injury in service.  If the examiner is 
unavailable, another physician may provide 
the necessary review and opinion.

4.  If any benefits sought on appeal 
remains denied, a supplemental statement 
of the case should be issued, before 
returning the case to the Board, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

